Citation Nr: 0801205	
Decision Date: 01/11/08    Archive Date: 01/22/08	

DOCKET NO.  05-41 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of prostate cancer. 

2.  Entitlement to an increased (compensable) initial 
evaluation for erectile dysfunction.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That rating decision granted service 
connection for the residuals of prostate cancer and for 
erectile dysfunction, and special monthly compensation for 
erectile dysfunction, and the veteran disagreed with the 
assigned evaluations.  The veteran requested, was scheduled 
and notified, but failed to appear for a travel board hearing 
at the RO.  There is no motion for another hearing.  The case 
is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The veteran's prostate cancer was successfully treated by 
radiation therapy and his post-treatment symptoms most nearly 
approximate a daytime voiding interval between two and three 
hours or awakening to void two times per night, and the 
evidence on file does not show that the veteran has a voiding 
interval between one and two hours, or awakening to void 
three to four times per night, nor is there evidence that he 
must wear absorbent materials at any time, nor is there 
obstructed voiding or chronic urinary tract infection, 
dysuria or other adverse identifiable chronic symptoms 
attributable to this treatment.

3.  The veteran was granted service connection for loss of 
erectile power, and awarded special monthly compensation for 
loss of us of a creative organ, but the clinical evidence on 
file does not demonstrate any deformity of the penis 
prerequisite to a higher evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the residuals of prostate cancer have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7528 (2007).

2.  The criteria for an initial increased (compensable) 
evaluation for erectile dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic 
Code 7523 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCCA notice in August 2004, 
prior to the issuance of the rating decision now on appeal 
from March 2005.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records and certain early 
treatment records were already on file.  All records of the 
veteran's treatment and evaluation with VA for the residuals 
of prostate cancer and erectile dysfunction were collected 
for review, and the veteran was provided a VA examination 
which is adequate for rating purposes.  All known available 
evidence has been collected for review and in November 2006, 
the veteran specifically noted that he had no additional 
evidence to submit.  VCAA is satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability and claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Malignant neoplasms of the genitourinary system are to be 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  
No renal dysfunction is claimed by the veteran or shown by 
any evidence on file. 

A voiding dysfunction requiring the wearing of absorbent 
materials which must be changed less than two times per day 
warrants a 20 percent evaluation.  A voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day warrants a 40 percent 
evaluation.  Urinary frequency with daytime voiding interval 
between 2 and 3 hours, or awakening to void 2 times per night 
warrants a 10 percent evaluation.  Urinary frequency with 
daytime voiding interval between 1 and 2 hours, or awakening 
to void 3 to 4 times per night warrants a 20 percent 
evaluation.  Obstructed voiding with urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent evaluation.  Recurrent symptomatic urinary tract 
infections requiring drainage/frequent hospitalization (more 
than two times per year) and/or requiring continuous 
intensive management warrants a 30 percent evaluation.

A deformity of the penis and loss of erectile power warrants 
a 20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522.

Analysis:  The veteran is shown to have first been diagnosed 
for prostate cancer in September 2003.  He was advised of his 
options and elected to undergo external X-ray radiation 
therapy which was completed in January 2004.  His claim for 
service connection for residuals of prostate cancer was 
received in August 2004, more than six months after the 
cancer itself was successfully treated.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528, Note.  

The veteran commenced treating with VA about the time his X-
ray therapy was completed, and the treatment records show 
that the therapy was completed successfully to resolve the 
cancer, without significant adverse results.  A January 2004 
outpatient treatment record noted that the veteran completed 
his scheduled series of X-ray treatments, and that his 
urinary and stool frequency was unchanged, with arising to 
urinate (nocturia) two times.  He denied dysuria (painful 
urination) and denied incontinence with urge.  In May 2004, 
it was noted that the veteran did well during his radiation 
therapy, but he claimed continuing fatigue.  The clinician 
noted that the veteran's fatigue could be related to multiple 
factors including the fact that his beta blocker dose had 
been increased several weeks earlier.  The veteran reported 
having alternating constipation and diarrhea but he denied 
any blood or melena.  He reported a daytime frequency of 3 to 
4 hours and arising at night on 2 to 3 occasions.  

The VA outpatient treatment records note that the veteran 
also received ongoing treatment for coronary artery disease, 
aortic valve insufficiency, seizure disorder secondary to a 
history of herpetic encephalopathy, hypertension, left 
scapulothoracic strain, external hemorrhoids, 
hypercholesterolemia, arrhythmia, and psychiatric issues.

In December 2004, the veteran was seen for routine outpatient 
treatment for his multiple problems and laboratory testing 
results were provided.  It was noted at this time that he had 
completed radiation treatment for prostate cancer and that 
there were "no voiding problems."

In February 2005, the veteran was provided a VA urological 
examination.  This included a review of his claims folder.  
He was noted to be negative for lethargy, weakness, anorexia, 
weight loss or weight gain.  Urinary symptoms included 
urgency, and he did report one urinary accident within the 
last month, but he denied dysuria, frequency, and nocturia.  
The veteran was currently being followed in the GI department 
and had required the use of hemorrhoidal treatment on a 
frequent basis in the past.  There had been no surgery on any 
part of the veteran's urinary tract, and he was negative for 
recurrent urinary tract infections, renal colic or bladder 
stones.  He was also negative for any acute or chronic 
nephritis.  The veteran had not received any hormonal therapy 
as part of his treatment with VA.  The veteran had not ever 
required catheterization, dilation or urinary drainage 
procedure.  It was noted that he had a history of 
adenocarcinoma of the prostate diagnosed in September 2003, 
treated with external beam radiation completed in January 
2004.  Since radiation therapy, the veteran had erectile 
dysfunction, but this had responded to Viagra.  The primary 
symptom residual to treatment was urinary urgency, but the 
veteran did not require the use of pads.  There was the 
expected post-radiation decline in the prostate specific 
antigen (PSA), and no recurrence of prostate cancer was 
noted.

There is a significant quantity of VA outpatient treatment 
records on file since the time of the veteran's February 2005 
VA urological examination, and these records do not document 
any increase in symptoms attributable to the veteran's 
radiation treatment for prostate cancer.  Although these 
records do note psychiatric problems in sleeping through the 
night, there is a complete absence of any contemporaneous 
complaints in these records regarding increases of nocturia 
or urinary accidents, or increasing intervals of urinary 
frequency, or any notation that the veteran requires the 
wearing of absorbent pads for protection.  

The RO granted the veteran a 10 percent evaluation for the 
residuals of prostate cancer on the basis that his symptoms 
most nearly approximated the schedular criteria for a 10 
percent evaluation under urinary frequency with daytime 
voiding interval between 2 and 3 hours, or awakening to void 
2 times per night.  The Board concurs in this assessment 
based upon a careful review of all of the evidence on file.  
A preponderance of the evidence on file is against a finding 
that the veteran has urinary frequency with a daytime voiding 
interval of only 1 in 2 hours, or awakening to void 3 to 4 
times per night for the next higher 20 percent evaluation.  
There was a single notation in May 2004 that the veteran 
might awake at night on 2 to 3 occasions, but this report is 
not confirmed, corroborated or supported in any other 
clinical evidence on file.  At the time of VA examination in 
February 2005, the veteran denied dysuria, frequency and 
nocturia.  

The veteran also does not meet or closely approximate the 
criteria for the next higher 20 percent evaluation under 
voiding dysfunction because he is not shown to require the 
wearing of absorbent materials which must be changed less 
than two times per day.  There is no renal dysfunction, 
obstructed voiding or chronic urinary tract infection, so 
higher evaluations under those categories are also not 
warranted.  Symptoms directly attributable to chronic 
external hemorrhoids, which disability is not service 
connected, may not be used to provide a higher evaluation for 
the veteran's post-treatment prostate cancer.  As noted 
above, there is a significant quantity of VA outpatient 
treatment records reflecting treatment and evaluation of the 
veteran's multiple disabilities, and there is little evidence 
contained in these records documenting any significant 
chronic urinary frequency or voiding dysfunction sufficient 
to warrant an evaluation in excess of the presently assigned 
10 percent.

In the March 2005 rating decision on appeal, the RO granted 
the veteran service connection for erectile dysfunction with 
a noncompensable evaluation with reference to 38 C.F.R. 
§ 4,115b, Diagnostic Code 7522.  In the same rating action, 
the RO granted entitlement to K-1 special monthly 
compensation on account of loss of use of a creative organ.  
The Rating Schedule does not provide a separate compensable 
evaluation for loss of erectile function, without additional 
impairment, beyond that provided under the K-1 award of 
special monthly compensation already allowed.  

Diagnostic Code 7522 provides for a 20 percent evaluation for 
loss of erectile power coupled with an identifiable deformity 
of the penis.  There is a complete absence of any evidence 
revealing a deformity of the veteran's penis, beyond his loss 
of erectile power, which is not itself a deformity.  There is 
no mention of penile deformity in any outpatient treatment 
record on file, and the VA urological examination in 2005 
specifically noted that the veteran had a normal male phallus 
with both testes descended bilaterally, without masses.  

By way of comparison, a 20 percent evaluation is also 
warranted in the case of a veteran who has had the glans 
(head) of the penis removed under Diagnostic Code 7521.  A 20 
percent evaluation is also warranted for complete atrophy of 
both testes under Diagnostic Code 7523.  Again, loss of 
erectile power alone warrants only an award of special 
monthly compensation, and in the absence of evidence of 
deformity or physical loss of part of the penis, or atrophy 
or removal of both testes, no separate schedular evaluation 
is warranted under the Rating Schedule.  In this regard, it 
is also noted in the medical records on file that the veteran 
has had successful erections in response to a prescription of 
Viagra, albeit that the result may not be as satisfactory as 
prior to his treatment for prostate cancer.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of prostate cancer is denied.

Entitlement to an increased (compensable) evaluation for 
erectile dysfunction is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


